Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law at a term of the Appellate Division, Second Department, on December 19, 1934.
He was convicted of two crimes of bribery on June 5, 1969, which conviction was affirmed, (People v. Yore, 36 A D 2d 818.)
Bribery is a felony under section 200.00 of the New York State Revised Penal Law.
An attorney convicted of a crime cognizable as a felony under the law of New York, pursuant to the provisions of subdivision 4 of section 90 of the Judiciary Law, ceases to be an attorney and counselor at law or competent to practice law as such. Accordingly, respondent’s name is stricken from the roll of attorneys.
Kupeerman, J. P., Murphy, McNally, Steuer and Tilzer, JJ., concur.
Respondent disbarred and his name struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.